MEMORANDUM **
Petitioners’ motion to reinstate this petition for review is granted. We have reviewed the response to the court’s May 31, 2006 order to show cause, and we conclude that the questions raised by this petition for review with regard to petitioner Cesar Ivan Ramos Osuna are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied with regard to Cesar Ivan Ramos Osuna.
We further conclude that petitioner Elizabeth Osuna Carrillo has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition for review for lack of jurisdiction with regard to petitioner Elizabeth Osuna Carrillo. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART AND DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.